Citation Nr: 1037789	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's lumbar spine degenerative disc disease, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO), which recharacterized 
the Veteran's lumbar spine disorder as lumbar spine degenerative 
disc disease; increased the evaluation for that disability from 
10 to 20 percent disabling; effectuated the award as of June 22, 
2007; and denied a total rating for compensation purposes based 
on individual unemployability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on her part.  

In July 2009, the Veteran submitted an informal claim of 
entitlement to service connection for a right elbow 
disorder.   The issue has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it.  
It is referred to the RO for appropriate action.  


REMAND

A May 2008 notice from the Florida Department of Health indicates 
that the Veteran had submitted a claim for Social Security 
Administration (SSA) disability benefits.  In a May 2008 written 
statement, the Veteran reported that she had "filed a SSA 
disability claim which is pending."  Documentation of the 
Veteran's SSA award of disability benefits, if any, and the 
evidence considered by the SSA in granting or denying the 
Veteran's claim is not of record.  The United States Court of 
Appeals for Veterans Claims (Court) has clarified that the VA's 
duty to assist the Veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  
Accordingly, the case is REMANDED for the following 
action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits or the denial 
thereof and copies of all records developed 
in association with the award for 
incorporation into the record.

2.  Then readjudicate the Veteran's 
entitlement to both an increased evaluation 
for her lumbar spine degenerative disc 
disease and a total rating for compensation 
purposes based on individual 
unemployability.  If the benefits sought on 
appeal remain denied, the Veteran and her 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

